Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 03/26/2021. Currently, claims 1-18 are pending in the application.  



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6 and 10-11 are rejected under 35 U.S.C. 103 as being obvious over Yeke Yazdandoost et al (US 20190310724 A1) in view of Kuo et al (US 20200052048 A1).

Regarding claim 1, Figures 3-6 of Yeke disclose a display panel, comprising a display area (602, Figure 6), wherein the display area comprises an image capturing area (606) and a non-image capturing area (area outside of 606) surrounding the image capturing area, and 
the display area further comprises: 
a plurality of light emitting units (pixels, represents by the square, please see Figure 5) distributed in the image capturing area and the non-image capturing area; and 
a plurality of pixel circuit units (transistors for driving, Figure 5D, [0122]), each of the plurality of pixel circuit units connected to a corresponding one of the plurality of light emitting units (light emitting diode of the pixel are driven by the transistor and traces, [0078]), wherein the plurality of pixel circuit units are disposed in the non-image capturing area (for increasing the optical transmittance, [0122]). 

Yeke does not explicitly teach that the plurality of pixel circuit units are only disposed in the non-image capturing area.

However, Kuo is a pertinent art which teaches a display apparatus, wherein the display apparatus includes a substrate, a plurality of first signal lines and a plurality of second signal lines. The substrate includes a plurality of first pixels, a plurality of second pixels, at least one first active element, and a plurality of second active elements. The at least one first active element is disposed outside the first display region and controls the first pixels. The second active elements are disposed in the second display region and control the second pixels ([0005]-[0006], [0064] and [0070], Figure 3) in order to improve light transmittance ([0083]). 

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel of Yeke such that he plurality of pixel circuit units are only disposed in the non-image capturing area according to the teaching of Kuo in order to improve the light transmittance for the image capturing area ([0083] of Kuo).

Regarding claim 6, Figures 3-6 of Yeke disclose that the display panel according to claim 2, wherein the image capturing area is circular (Figure 5B), and the first width and the second width are strings or diameters of the image capturing area (of 516/522).  

Regarding claim 10, Figures 3-6 of Yeke disclose that the display device comprising the display panel of claim 1 ([0046]).  

Regarding claims 2 and 11, Figures 3-6 of Yeke disclose that the display panel according to claim 1 (or claim 10), wherein the plurality of light emitting units (RGB, please see Figure 5) are arranged in a plurality of rows and columns of an array; 
in a direction of the rows, the image capturing area (516/522, Figure 5) has a first width; 
in a direction of the columns, the non-image capturing area has a first region, wherein a width of the first region and the first width of the image capturing area correspond to each other and are consistent (uniform spacers exist in the Figures, broadest reasonable interpretation); 
in a direction of the columns, the image capturing area (Figure 5D) has a second width; 

a region outside the second region and the first region in the non-image capturing area is a third region; and 
the plurality of pixel circuit units corresponding to the plurality of light emitting units in the image capturing area are all distributed in the first region and/or the second region (driving circuits are connected with the pixels in the image capturing area, Figure 5D).  


Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being obvious over Yeke Yazdandoost et al (US 20190310724 A1) in view of Kuo et al (US 20200052048 A1) as applied to claims above, and further in view of Kim et al (US 20190326378 A1).

Regarding claims 7-9 and 16-18, Figures 3-6 of Yeke do not explicitly teach that the display panel according to claim 1 (or 10), further comprising an array substrate, and the array substrate comprises a substrate on which a thin film transistor structure is disposed, wherein the thin film transistor structure comprises: 
an active layer disposed on the substrate; 
a first insulating layer disposed on the substrate and covering the active layer; 
a first metal layer disposed on the first insulating layer; 
a second insulating layer disposed on the first insulating layer and covering the first metal layer; a second metal layer disposed on the second insulating layer; 

original translation15a source/drain layer disposed on the dielectric layer, the source/drain layer penetrating the dielectric layer to the active layer and electrically connected to the active layer; and 
a planarization layer disposed on the dielectric layer and covering the source/drain layer, 
wherein the plurality of light emitting units comprise an electrode trace, the plurality of pixel circuit units comprise the source/drain layer, and the electrode trace is electrically connected to the source/drain layer.  
And, wherein the display panel according to claim 7 (or 16), wherein the plurality of light emitting units further comprises: a pixel defining layer disposed on the electrode trace, wherein the pixel defining layer is provided with an opening corresponding to the electrode trace; and a light emitting layer disposed in the opening.  
And, wherein
the display panel according to claim 8 (or 17), wherein the electrode trace is disposed on the planarization layer, and the electrode trace is electrically connected to the source/drain layer through the planarization layer.  

However, Kim is a pertinent art which teaches a display apparatus includes a display device and electronic devices for controlling an electrical signal applied to the display device. The electronic devices include a thin-film transistor (TFT), a storage capacitor, and a plurality of wirings in the method of forming a display panel having improved characteristics ([0003]-[0005]). Figure 2 of Kim is a cross sectional view of a display panel wherein the display panel further comprises an array substrate (100), and the array substrate comprises a substrate on which a thin film transistor structure (T1) is disposed, wherein the thin film transistor structure comprises: an active layer 

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed display panel in claims 7-9 and 16-18 in the display device of Yeke according to the teaching of Kim in order to have a display device with improved characteristics ([0003]-[0005] of Kim).




Allowable Subject Matter

Claims 3-5 and 12-15 are objected to as being dependent upon rejected base claims 2 and 11, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 3-5, there is no prior art available nor obvious motivation to combine elements of prior art which teaches a display panel comprising the limitations as claimed in these claims in combination with the limitation of claim 2.

Regarding claims 12-15, there is no prior art available nor obvious motivation to combine elements of prior art which teaches a display panel comprising the limitations as claimed in these claims in combination with the limitation of claim 11.


Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Response to Arguments

Applicant’s arguments/amendments regarding the rejection of claim 1, filed on 03/26/2021 as recited in pages 10-11, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.




Conclusion

              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS, can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813
06/08/2021